Title: To George Washington from Joseph Reed, 17 August 1780
From: Reed, Joseph
To: Washington, George


					
						Dear Sir
						Trenton August 17. 1780
					
					In pursuance of your Orders I am thus far on my Way with about 1200 of the Militia of the City, County of Philad: & Bucks those from the

other Counties not having arrived but are by this Time on their Way. Every Expedient that could be used for dispatch has been adopted but the natural Slowness in their Movements, the necessary Equipment & other Provision has unavoidably consumed some Time. Assoon as it was known in this Place that we were to rendezvous here the Qr Master informed me he was not possessed of one single Article necessary for our Accomodation, so that we were obliged to wait some Days in Town untill Provisions, & even Hay could be ordered up. It seemed to be a general Expectatin that as the second Division of the French Fleet was not arrived and from the present Position of the British Fleet the Count de Rochambeau could not move that our actual March would have been delayed untill Events permitted the Armies to join in offensive Operations. The bringing together such a Body of Men, & upon a Route so unprovided as the present with the Number of Waggons Horses &c. will be attended with great Expence of Money & in its Effects retard the Supplies, which for a few Weeks past have come in with some Spirit. From Cumberland & York I received very encouraging Accounts of the Probability of furnishing the Quotas demanded—but from the other Counties their Expectations are cloggd with Conditions of Terms of being supplied with Money of particular Kinds—the Number of Purchasers & Variety of Monies passing creates a Competition & Embarassment the Effects of which are very visible—But I still flatter myself that the Animatin of the Country & flatterig Prospects held forth will induce a great Exertion.
					The Weather being so extremely warm & the Necessity of taking every Thing we want with us will forbid my marching from this for a Day or two I shall then take the Route directed in your Excellys Favor of the 27th Ult. by Princeton, Brunswick Sprinfield &c. on which any Order or farther Directins will find me.
					I shall be happy to hear from you assoon as possible as in Consequence of a Letter from Gen. Dickinson to the Board of War representing the distressed Situatin of this Port & this State it seemed to be a Matter of Consideratin whether we ought to proceed. In Answer to their Letter on this Subject I informed them that having received your positive Directins & no Countermand I could not think myself at Liberty to stop unless I could be wholly exculpated with you.
					I expect this Day the Men will amount to 1500 & I have the Pleasure to inform your Excelly that we have so far provided ourselves that I hope we shall not distress you as Militia frequently do by heavy Draughts on the Qr Masters Stores—We have our own Tents, Waggons &c. I am with the greatest Respect & Regard Dear Sir Your most Obed. & Affect. Hbble Serv.
					
						Jos: Reed
					
				 